DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a blow-out unit in claims 1 and 20 (identified as blowing device 6 in the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollich US 4,702,468 (“Pollich”).
Regarding claim 1, Pollich disclosed a post-processing device comprising: 
an output unit (including 1) that outputs a medium; 
a stacking unit on which the medium that is output is stacked (5); and 
a blow-out unit (2) that is disposed below the output unit and that blows gas toward the medium that is output, wherein an amount of the gas blown may vary in a width direction that crosses a direction in which the medium is output (see at least Figures 5 and 6).
  Regarding claim 2, Pollich disclosed the blow-out unit is configured such that the amount of the gas blown may vary in the width direction so that the medium that is output may be bent as viewed in the direction in which the medium is output (see Figures 2, 5, and 6 and MPEP 2114).  
Regarding claim 3, the amount of the gas blown may be greater in a central region than in an end region in the width direction (upstream an air jet, see Figure 2).  
Regarding claim 4, the amount of the gas blown may be greater in an end region (adjacent the air jet) than in a central region in the width direction (see Figure 2).  
Regarding claim 5, Pollich disclosed the blow-out unit is configured such that the amount of the gas blown may vary in the width direction so that the medium would be transported toward one side in the width direction (see Figure 2).  
Regarding claim 6, Pollich disclosed the amount of the gas blown may be greater at other side than at the one side in the width direction (see the adjustable block 22 in Figure 6).  
Regarding claims 7-12, Pollich disclosed the blow-out unit has a plurality of blow-out holes that are arranged in the width direction and from which the gas is blown (Figure 2), wherein the post-processing device further comprises a plurality of transporting units (7), each of which is disposed to correspond to one or more of the blow-out holes and transports the gas toward the one or more of the blow-out holes, and wherein amounts of the gas transported by the transporting units may differ so that the amount of the gas blown varies in the width direction (see also MPEP 2114).  
Regarding claims 13-16, Pollich disclosed unit has a plurality of blow-out holes that are arranged in the width direction and from which the gas is blown (Figure 2), wherein the post-processing device further comprises a cover (including 17) capable of covering and uncovering one or more of the blow-out holes, and wherein the cover covers one or more of the blow-out holes so that the amount of the gas blown would vary in the width direction.  
Regarding claim 17, Pollich disclosed a moving unit (see the electromagnetically operated throttle valve in Figure 6) that moves the cover between an uncovering position at which the cover uncovers one or more of the blow-out holes and a covering position at which the cover covers one or more of the blow-out holes; and a control unit that controls the moving unit to move the cover to the covering position in accordance with a range in the width direction in which the amount of the gas blown would be reduced (see the penultimate paragraph of column 4).  
Regarding claim 18, Pollich disclosed the cover is removably attachable to the blow-out unit (see at least Figures 3-6), and wherein the cover is attached to cover one or more of the blow-out holes in accordance with a range in the width direction in which the amount of the gas blown may be reduced (see at least Figure 6).
Regarding claim 19, Pollich disclosed the cover (for the purposes of this claim the cover would be the electromagnetically operated throttle valve) is removably attachable to the blow-out unit by magnetic force.  
Regarding claim 20, Pollich disclosed an image forming apparatus comprising: a recording unit that records an image on a medium (col. 3, lines 51-52); an output unit (including 1) that outputs the medium on which the image is recorded; a stacking unit on which the medium that is output is stacked (5); and a blow-out unit (2) that is disposed below the output unit and that blows gas toward the medium that is output, wherein an amount of the gas blown may vary in a width direction that crosses a direction in which the medium is output (see Figures 2, 5, and 6 and MPEP 2114).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stange et al. US 4,033,579 uses varied air nozzles to align sheets against an edge. Horikoshi US 6,522,841 similarly disclosed varying air nozzles in the manner claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653